880 F.2d 1321
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Mark A. KATTERHEINRICH, Plaintiff-Appellant,v.Richard P. SEITER, Defendant-Appellee.
No. 89-3057.
United States Court of Appeals, Sixth Circuit.
Aug. 4, 1989.

1
Before KRUPANSKY and RYAN, Circuit Judges, and HENRY R. WILHOIT, District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Mark A. Katterheinrich, a pro se Ohio state prisoner, appeals the dismissal of his civil rights complaint for failure to state a claim under Fed.R.Civ.P. 12(b)(6).  He sued the former director of the Ohio Department of Rehabilitation and Correction seeking declaratory, injunctive, and monetary relief, alleging that a policy which denies sex offenders minimum security or honor status violates due process, equal protection, freedom of speech, and the prohibition against cruel and unusual punishment.


4
Upon consideration, we conclude that the dismissal of this case was proper, as plaintiff could prove no set of facts which would entitle him to relief.    See Conley v. Gibson, 355 U.S. 41, 45-46 (1957).  All claims other than the equal protection argument have been abandoned by plaintiff on appeal and are therefore not reviewable.    See McMurphy v. City of Flushing, 802 F.2d 191, 198-99 (6th Cir.1986).  Because the policy in question does not impact a suspect class or a fundamental right, it need only be rationally related to a legitimate state interest.    See Massachusetts Bd. of Retirement v. Murgia, 427 U.S. 307, 312-14 (1976) (per curiam).  The policy of excluding sex offenders from public access and minimum security housing clearly meets this criteria.    See Hendking v. Smith, 781 F.2d 850 (11th Cir.1986).


5
Accordingly, the district court's judgment is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Henry R. Wilhoit, Jr., U.S. District Judge for the Eastern District of Kentucky, sitting by designation